DETAILED ACTION
In response to communications filed 02/28/2022 & 03/16/2022.
Claims 1-20 and 22-26 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 03/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,051,012 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE

The present invention provides network entity selection in a communication system.  A first apparatus (i.e. mobile switching center) pre-selects a network entity or media gateway for a second apparatus.  The first MSC verifies the pre-selected MGW and determines whether the MGW is applicable for selection at the second MSC as a result of a connection line field of a session description protocol encapsulation having a network address having been modified with an intermediate network apparatus or not having been modified with the intermediate network apparatus such that the network address of the connection line field matches the network address within a second sub-field of the encapsulation.  This ensures the selected MGW is correct for the second MSC with capability between both MSCs as it is pre-selected by the first MSC.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Pantaleo et al. (US 2010/0274905 A1) that teaches identifying a Media Gateway (MGW) or one or more offered MGW related to call establishment.  There also exists prior art such as Ejzak et al. (US 2009/0010270 A1) that teaches connection information for a media line in an SDP answer message is verified for network entity selection.  However the prior arts on record alone or in combination fails to teach and/or suggest verifying in a connection line field of the session description protocol encapsulation whether the pre-selected network entity identity is applicable for network entity selection at the second network apparatus in combination with the other recited features in claims 1, 4, 9, 13, 19 and 20.
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        


/KHALED M KASSIM/Primary Examiner, Art Unit 2468